Citation Nr: 1730468	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-28 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2017 the Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  During the Board hearing, the Veteran submitted additional evidence to the Board in the form of private medical records, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  Additionally, at the hearing, the Veteran also requested that the record be left open for 60 days to allow submission of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims for entitlement to service connection for neck and back disabilities to include scheduling another VA examination and obtaining outstanding post service treatment records.

The Veteran seeks service connection for neck and back disabilities that he contends occurred during military service.  During the January 2017 Board hearing, the Veteran stated that he first injured his neck and back during combat training in service and he thereafter injured his neck and back while playing basketball in service.  

First, there appears to be outstanding post-service treatment records that may help substantiate the Veteran's claim.  During the January 2017 Board hearing the Veteran stated that he first sought treatment for his neck and back post service discharge in the 1990's at the Naval Academy located in Annapolis, Maryland.  The Veteran stated that at that time he received treatment as a dependent of his wife, Mrs. L.L.D., who was serving on active duty at that time.  He also testified that he later received treatment for these conditions in Guam, again as a dependent of his wife.  A review of the record does not indicate these treatment records have been associated with the claims file.

With respect to the claim for a neck disability, post service treatment records show the Veteran was diagnosed with a cervical disc herniation.  Pertinent evidence of record also show that on three occasions, the Veteran presented for treatment of a neck injury during military service.  Specifically, an October 1989 service treatment record shows the Veteran presented to emergency care with complaints of neck pain and stiffness that started while playing basketball.  There are additional medical notes reading "c-spine" however the remaining few words are illegible.  A subsequent October 1989 service treatment record shows the Veteran again presented to medical with complaints of neck pain and stiffness related to playing basketball.  He was diagnosed with neck strain.  A subsequent October 1989 service treatment record shows the Veteran presented for follow-up treatment for neck pain and stiffness.  The examiner concluded that neck pain was resolving. 

With respect to the Veteran's back claim, post service, private treatment records show the Veteran was diagnosed with acute low back pain and lumbar spinal stenosis.  A June 1988 service treatment record shows the Veteran presented with complaints of back pain and reported that injury occurred while playing basketball.  He was treated for low back muscle strain.

During the period on appeal, the Veteran was afforded two VA examinations to determine the etiology of his current neck and back disorders.  In April 2009 on VA contracted examination of the neck, following review of the claims file and examination of the Veteran, the examiner diagnosed cervical spine intervertebral disc syndrome, spondylosis, and disc protrusions, and opined that he believed the Veteran's "current thoracic/mid back pain may be referred pain from his neck.  There are no diagnostic tests related to his thoracic spine" and concluded that "it is less likely than not that his current mid back pain is related to the muscle strain in 1989."

With respect to the Veteran's back disorder, the examiner diagnosed thoracolumbar spine strain and opined the Veteran's "current thoracic/mid back pain may be referred pain from his neck.  There are no diagnostic tests related to his thoracic spine" and concluded that "it is less likely than not that his current mid back pain is related to the muscle strain injury that occurred in 1989 while in service."  In so finding, the examiner discussed the October 1989 service treatment records documenting the Veteran presented with complaints of neck pain occurring while playing basketball, and at that time, he was diagnosed with low back muscle strain.  The April 2009 VA examination report further indicates that the Veteran did not report for x-rays of the lumbosacral spine and the examiner concluded that she was unable to provide further diagnosis as a result.

Upon review of the reports of these examinations, the Board finds that they are inadequate to rely upon in this case.  First, the April 2009 VA examiner provided the exact rationale related to the Veteran's back condition when addressing the neck condition; thus, she did not provide an opinion as to whether or not the Veteran's current neck condition is related to service or the October 1989 diagnosis of neck strain.  Additionally, the examiner did not provide an opinion as to the probability of any relationship between the Veteran's current neck and back conditions and military service (i.e. 50 percent or greater probability).  

On VA contracted examination of the neck in July 2016, following review of the claims file and examination of the Veteran, the examiner diagnosed cervical spine spondylosis and degenerative arthritis of the spine and opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury and also opined that she was unable to provide an opinion without resorting to speculation.  The examiner noted the October 22, 1989 service treatment record of complaint of neck pain while playing basketball and the subsequent October 26, 1989 service treatment record noting resolving strain.  The examiner's rationale was although the claims file included a 2009 diagnosis of degenerative changes of the cervical spine, reported to the emergency room in July 2015 with complaints of neck pain with no history of trauma, and also has a current diagnosis of multilevel degenerative disc disease of the cervical spine, she was unable to locate treatment records from the Cleveland VAMC, post service discharge for neck problems, as reported by the Veteran, and therefore concluded that she was unable to relate the current cervical spine condition to military service without resorting to speculation.

With respect to the Veteran's back, the July 2016 VA examiner diagnosed lumbosacral strain and opined the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  In so finding, the examiner explained that the Veteran was diagnosed with a lumbar spine condition "in the past with no mention of relationship to his knees.  He is service connected for patellar tendonitis.  Review of available medical records show evaluation for left knee pain in 2009 diagnosed as a sprain.  There is no subsequent record of knee compliant or evidence of progression in his knee disease" and on examination "he had a normal gait with no evidence of limp.  At his prior exam it was opined that his lumbar spine condition was likely due to his cervical spine condition."   The examiner concluded there was no evidence to support the claim that the Veteran's lumbar strain is related to his bilateral knee condition.

The July 2016 VA examiner did not provide an etiology opinion for the Veteran's back condition and did not address whether or not the current condition is related to military service or the June 1988 diagnosis of low back muscle strain.

Additionally, a review of the record shows there is an October 2001VA Form 21-4138 statement of record.  In this statement, the Veteran wrote that in 1990, he was in Guam with his wife who was serving on active duty.

Hence, there appears to be outstanding post-service treatment records that may help substantiate the Veteran's claim.  Thus, the AOJ should obtain and associate with the claims file a copy of any outstanding post service treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.

Consequently, a remand is also warranted for another VA examination as to the nature and etiology of the Veteran's neck and back conditions and addressing any new medical evidence added to the claims file as a result of this Remand. 

Finally, during the January 2017 Board hearing, the Veteran and his representative stated that the Veteran has always maintained he first injured his neck and back during training service and clarified that the Veteran has not claimed that his back condition was secondary to his service connected bilateral knee disability, as determined in the August 2016 Supplemental Statement of the Case.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claims, and that, regrettably, another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran and his spouse (if necessary) provide information and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include any information related to where he received medical treatment for his neck and back disorders in Guam and at the medical facility of Naval Academy Annapolis, Maryland (and all associated facilities) including treatment as a dependent of his military spouse.

2.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, ensure the Veteran is scheduled a VA joints examination by an appropriate practitioner (or a practitioner contracted by VA) to obtain information as to the nature and etiology of the claimed neck and back disorders.

The examiner must review the claims file in conjunction with the examination and must interview the Veteran as to the history of symptoms of his neck and back.  

(a)  For any neck disability identified, the examiner should indicate whether it is as least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to or had its onset during the Veteran's military service, to include the neck injury and symptoms described by the Veteran and also documented in his service treatment records.  The physician should specifically address the neck symptoms of pain and stiffness, and the diagnosis of neck strain in service that have also been noted above in the Board's remand discussion.

(b)  For any back disability identified, the examiner should indicate whether it is as least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to or had its onset during the Veteran's military service, to include the back injury and symptoms described by the Veteran and also documented in his service treatment records.  The physician should specifically address the back symptoms of pain and diagnosis of low back muscle strain in service that have also been noted above in the Board's remand discussion.

In so opining, the examiner must note review of, and specifically consider and discuss, the pertinent service and post-service medical records.  The examiner must also consider and discuss the Veteran's competent lay assertions as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so-state and explain why.  
A comprehensive explanation and clearly stated rationale must be provided for any opinion rendered.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




